Case: 12-30196   Document: 00511969920    Page: 1   Date Filed: 08/27/2012




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               August 27, 2012
                              No. 12-30196
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




MARIE REED,

                                        Plaintiff-Appellant,

versus

MIKE EDWARDS, Officer of the Baton Rouge Police Department;
CHARLES MONDRICK,
Interim Chief of the Baton Rouge Police Department;
HEATH SOILEAU,
Officer of the Probation and Parole Officer of East Baton Rouge Parish;
JAMES M. LEBLANC, Secretary of the Louisiana Department of Corrections;
BRIAN BLACHE, Detective of East Baton Rouge Parish Sheriff’s Office;
SID GAUTREAUX, East Baton Rouge Parish Sheriff;
CHASITY SANFORD,
Deputy of the East Baton Rouge Parish Sheriff’s Office,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                    for the Middle District of Louisiana
                              No. 3:11-CV-30
   Case: 12-30196       Document: 00511969920         Page: 2     Date Filed: 08/27/2012




                                       No. 12-30196

Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


                                              I.
       Marie Reed asserted false-arrest and false-imprisonment claims under 42
U.S.C. § 1983 and various state-law claims. She alleged that the defendants,
who are law enforcement and probation officers, conspired to bring false charges
against her, which resulted in her arrest and extended imprisonment. Defen-
dants moved to dismiss for failure to state a claim, arguing that Reed’s claims
were time-barred. The district court determined that the false-arrest and
imprisonment claims accrued at her bond hearing, which was no later than
August 15, 2009; the one-year statute of limitations rendered her January 2011
filing untimely. The court dismissed Reed’s federal claims with prejudice and
declined to exercise jurisdiction over the supplemental state-law claims. Reed
appeals.


                                             II.
       Reed contends that her Fourth Amendment claim for unlawful seizure was
not time-barred, because although the limitations period is governed by state
law, Cuadra v. Hous. Indep. Sch. Dist., 626 F.3d 808, 814 n.7 (5th Cir. 2010), the
accrual date is governed by federal law, which dictates that a § 1983 claim
accrues when a “plaintiff knows or has reason to know of the injury which is the
basis of the action,.” Lavellee v. Listi, 611 F.2d 1129, 1130-31 (5th Cir. 1980)

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 12-30196   Document: 00511969920       Page: 3   Date Filed: 08/27/2012




                                  No. 12-30196

(internal citations and quotations omitted). For false-arrest and false-imprison-
ment claims, the limitations period accrues when the plaintiff “becomes held
pursuant to [legal] processSSwhen, for example, [s]he is bound over by a magis-
trate or arraigned on charges.” Wallace v. Kato, 549 U.S. 384, 389-90 (2007)
(emphasis omitted). Although the district court found that Reed was detained
pursuant to legal process at her bond hearing, she asserts that that hearing did
not constitute “legal process,” because the record does not reveal whether the
hearing included a determination of the legality of her detention. Reed instead
asks to file an amended complaint adding further details about the bond hearing
and whether it constituted legal process.
      Our caselaw indirectly addresses this issue and suggests that a bond hear-
ing constitutes legal process under Wallace. In Terry v. Hubert, 609 F.3d 757,
763 (5th Cir. 2010), we held that a warden who was sued under § 1983 “could
reasonably have concluded that [the plaintiff’s] detention was pursuant to pro-
cess,” because the plaintiff was “afforded a bond hearing on his charges.” Reed
argues that Hubert is not controlling, because the issue there pertained to an
inquiry regarding whether the warden had violated clearly established law and
not to the Wallace legal-process requirement.
      Instead, Reed points to Mondragon v. Thompson, 519 F.3d 1078 (10th Cir.
2008), to suggest that a bond hearing does not constitute legal process. The
plaintiff in that case alleged that he appeared at “some sort of hearing” but con-
tended that it did not constitute legal process, because the record did not indi-
cate what kind of hearing it was. Id. at 1081. Because the arrest warrant was
forged and there was no information regarding what kind of hearing the plaintiff
received, the court expressed doubt that the plaintiff had received legal process


                                        3
   Case: 12-30196      Document: 00511969920        Page: 4     Date Filed: 08/27/2012




                                     No. 12-30196

within the meaning of Wallace, so it remanded for the district court to make the
determination. Id. at 1083-84. The court noted, however, that the Wallace
requirement would have been satisfied if the arrest warrant had not been forged
or if there were more information surrounding the plaintiff’s hearing. Id.
       Reed appeared at a bond hearing and posted bond no later than August
2009. Because she appeared before a judge, acknowledged the claims against
her, and posted bail, we can ascertain the kind of hearing she received. We
conclude that a bond hearing satisfies the definition of legal process within the
meaning of Wallace, so we need not remand to allow Reed to amend.
       Even if the bond hearing did not meet the legal-process requirement of
Wallace, Reed attended several later revocation hearings that constituted legal
process. The first, in which Reed was represented by counsel, was held in Sep-
tember 2009, so Reed’s claims expired, at the latest, in September 2010. Because
she did not sue until January 2011, her Fourth Amendment claims are time-
barred, even using the later accrual date.1


                                           III.
       Reed alternatively argues that, even if her Fourth Amendment claim is
time-barred, she can state a viable claim under the Due Process Clause if per-
mitted to amend. Although Federal Rule of Civil Procedure 15(a) “declares that
leave to amend ‘shall be freely given when justice so requires,’” Foman v. Davis,
371 U.S. 178, 182 (1962), Reed never asked the district court for leave to amend


      1
        Despite the bond hearing and the subsequent revocation hearings, Reed insists that
the only hearing this court should consider for accrual purposes is the one held in January
2010. Reed has offered no support for that assertion, and we see no reason to consider the
bond hearing or the September revocation hearing insufficient under Wallace.

                                            4
   Case: 12-30196   Document: 00511969920      Page: 5   Date Filed: 08/27/2012




                                  No. 12-30196

or sought to raise a due process claim during the more than one year that suit
was pending. Therefore, the court did not deprive her of an opportunity to
amend.
      Reed also claims that, even though she failed to raise a due-process claim
in her initial pleading or to move to amend, justice requires that this court per-
mit her to raise a due-process claim. As a general rule, “[a] party cannot raise
a new theory on appeal that was not presented to the court below,” Capps v.
Humble Oil & Refining Co., 536 F.2d 80, 82 (5th Cir. 1976), but Reed contends
that these are “exceptional circumstances” that allow an appellate court to hear
an issue for the first time on appeal if “no further factual development is
required and a miscarriage of justice would otherwise result,” Payne v. McLe-
more’s Wholesale & Retail Stores, 654 F.2d 1130, 1144-45 (5th Cir. Unit A Sept.
1981).
      There is no miscarriage of justice. First, it is not certain that Reed would
have succeeded on this theory if she had raised it in district court. See id. at
1146 (declining to consider a new theory on appeal, because it was not certain
that the appellant would have prevailed on that theory in the lower court). Sec-
ond, the due-process claim that Reed wishes to raise is not a pure question of law
but instead would require further factual findings regarding Reed’s arrest and
imprisonment to determine whether they in fact violated due process. Reed has
presented only conclusional allegations that her arrest was concocted through
a conspiracy, so no miscarriage of justice would result from following our general
rule and refusing to hear her new claim.
      AFFIRMED.




                                        5